            Case 1:17-cr-00456-RA Document 57 Filed 09/15/20 Page 1 of 1




                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9-15-20


 UNITED STATES OF AMERICA,
                                                                 No. 17-cr-456 (RA)
                         v.
                                                                      ORDER
 REGINALD SANDERS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On August 3, 2020, the Court ordered Defendant Reginald Sanders to submit records and

information concerning any particular health issues that would place him at a greater risk in light

of COVID-19. Defendant has not done so. If Defendant intends to submit any such information,

he shall do so no later than October 9, 2020. The Government’s response to Defendant’s motion

for compassionate release shall be submitted no later than October 19, 2020.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Sanders.

SO ORDERED.

Dated:      September 15, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
